DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is non-final.

Request for Reconsideration
Applicant's reply dated 5/12/2022 been entered. The claims were not amended. Claims 65-75 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. 
Applicant’s arguments on page 5 of the reply regarding Cucullo not teaching astrocytes being embedded in collagen gel is found persuasive, and the prior art rejections of record over Cucullo in view of Nakagawa and as evidenced by Förster and Tilling are withdrawn.
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Response to Arguments
Applicant’s remaining arguments on pages 4-8 of the reply have been fully considered, but not found persuasive of error over the new grounds of rejections set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 65-67, 69, 72, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2014/0142370; Reference A).
Wong teaches a method comprising providing a microfluidic device (Example 1), forming a type I collagen gel scaffold (Example 2), providing human brain endothelial cell line D3 to the surface of said gel and culturing said cells under perfusion conditions such as endothelial cells form blood vessels and express VE-cadherin and type IV collagen as markers of tight junction formation (Example 3, 4, 7, and 8), reading in-part on claims 65, 67, 69, 72 and 73. In a separate embodiment, Wong teaches adding pericytes to the bottom surface of the gel and suspending astrocytes within the collagen gel as a more representative mimic of the brain microenvironment and blood brain barrier (e.g. more physiologically relevant) (Fig. 2, ¶0015, ¶0026-0029), reading on claim 65. Wong teaches that three central rectangular walls define rectangular channels in which the ECM (e.g. collagen) and artificial vessels are formed (¶0016), reading on the embodiment of the collagen gel within rectangular channels for claim 66.
Regarding claim 65, it would have been obvious before the invention was made to further add astrocytes and pericytes as taught by Wong to the methods of Wong. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Wong expressly considers adding astrocytes and pericytes in addition to endothelial cells. The skilled artisan would have been motivated to do so because Wong teaches that adding both astrocytes and pericytes would be predictably advantageous to improve the in vitro blood brain model system by making it more physiologically relevant to in vivo conditions.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 68 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Wong as applied to claim 65 above, and further in view of Eugenin et al. (The Journal of Neuroscience (2011), 31(26), 9456-9465) as evidenced by Eugenin et al. (Methods (2003), 29(4), 351-361).
The teachings of Wong are relied upon as set forth above. Wong further teaches human sources of cells (¶0042), reading in-part on claims 68 and 70.
Regarding claim 68, Wong does not teach primary human brain astrocytes. Regarding claim 70, Wong does not teach primary human brain-derived endothelial cells.
Eugenin 2011 teaches an in vitro blood brain-barrier model comprising primary human brain-derived endothelial cells and primary human fetal brain astrocytes as a model for HIV infection (p9457, paragraph starting “Human astrocyte cultures…” through paragraph ending “… .”), reading on claims 68 and 70. Eugenin 2011 teaches that Human immunodeficiency virus type 1 (HIV) invades the CNS early after primary infection and causes HIV-associated neurological disorders in 40–60% of infected individuals even in the current antiretroviral therapy (1st paragraph of the Introduction), reading on claims 68 and 70. Eugenin 2011 teaches that similarly small numbers of HIV-infected astrocytes either in vitro or in vivo compromise the integrity of the blood-brain barrier and that the blood-brain barrier disruption is partially caused by endothelial cell apoptosis (Abstract and Fig. 2), reading on claims 68 and 70.
Regarding claim 68, Eugenin 2011 is silent if the human fetal astrocytes are obtained from the brain. However Eugenin 2003, which is cited by Eugenin 2011 above, teaches that the human fetal astrocytes are obtained from the CNS (central nervous system) (see p357, subheading 9.3). Therefore, Eugenin 2011 as evidenced by Eugenin 2003 inherently reads on the primary human brain astrocytes of claim 68.
Regarding claims 68 and 70, it would have been obvious before the invention was made to substitute the astrocytes and brain microvascular endothelial cell line of Wong with the primary human astrocytes and primary human brain endothelial cells of Eugenin 2011 in Wong’s methods. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Wong and Eugenin 2011 are directed towards co-cultures of human astrocytes and human brain endothelial cells as in vitro models of the blood-brain barrier. The skilled artisan would have been motivated to do so because Eugenin 2011 as a whole teaches that the in vitro blood-brain barrier comprising primary sources of astrocytes and brain endothelial cells is representative of HIV infection in the brain and so the substitution would likely be advantageous to further study the progression of astrocyte infection and endothelial cell apoptosis of HIV in Wong’s methods and microfluidic device.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Wong, Eugenin 2011, and Eugenin 2003 as applied to claims 65 and 70 above, and further in view of Cucullo et al. (Journal of Cerebral Flow (2008), 28, 312-328; provided in the IDS dated 12/02/2021).
The teachings of Wong, Eugenin 2011, and Eugenin 2003 are relied upon as set forth above, and read on the primary brain-derived microvascular cells of claim 71.
Regarding claim 71, Wong, Eugenin 2011, and Eugenin 2003, do not teach flowing a suspension of said primary human brain-derived microvascular endothelial cells into said microfluidic device, followed by a period where flow is stopped to allow the cells to attach to said gel.
Cucullo teaches an elongated microfluidic cell culture device for culturing endothelial cells, astrocytes, and pericytes as an in vitro model of the blood brain barrier (Abstract). Cucullo teaches the microfluidic device comprises two three-way stopcocks positioned on either end of the device to regulate access to the luminal compartment (Fig.1 and legend). Cucullo teaches slowing the flow rate to 1 ml/min to facilitate cell adhesion for 48 hours following by increasing the flow rate to a steady state 4 ml/min (paragraph spanning p314-315), reading in-part on claim 71. 
Regarding claim 71, optimization of known result effective variables through routine experimentation will not support patentability absent any showing of criticality of said variables; see M.P.E.P. § 2144.05(II). In this case, it would have been obvious before the invention was made to further stop the flow of Wong to adhere the endothelial cells because Cucullo teaches there is a known correlation between reduced flow rates improving cellular adhesion. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Wong as applied to claim 65 above, and further in view of Förster et al. (J Physiol (2008), 586(7), 1937-49).
The teachings of Wong are relied upon as set forth above.
Regarding claim 74, Wong does not teach further exposing the cells to TNF-alpha.
Förster teaches methods of applying TNF-α as pro-inflammatory stimuli to an in vitro model of the blood-brain barrier comprising human brain microvascular endothelial cells (Abstract), reading on claim 74. Förster teaches that glucocorticoid administration to the cells prevents endothelial barrier breakdown in response to pro-inflammatory stimuli such as TNF-α (Abstract, Fig. 4, and Table 3), reading on claim 74.
It would have been obvious before the invention was filed to further treat the in vitro blood-brain barrier of Wong with the TNF-alpha of Förster. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Förster and Wong are directed towards an in vitro model of the blood-brain barrier comprising human brain microvascular endothelial cells. The skilled artisan would have been motivated to do so because Förster teaches that glucocorticoid administration to the cells prevents endothelial barrier breakdown in response to pro-inflammatory stimuli such as TNF-α, and so the combination would be predictably advantageous to determine if glucocorticoid administration prevents endothelial barrier breakdown in Wong’s in vitro blood brain barrier further comprising astrocytes and in Wong’s microfluidic device which comprises physiological pulsatile flow.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 75 rejected under 35 U.S.C. 103 as being unpatentable over Wong and Förster as applied to claims 65 and 74 above, and further in view of Aloisi et al. (J. Immunol. (1992), 149, 2358-2366).
The teachings of Wong and Förster are relied upon as set forth above.
Regarding claim 75, Wong and Förster do not teach further detecting G-CSF secretion in response to the cells being exposed to TNF-alpha.
Aloisi teaches that primary human astrocytes stimulated with TNF-alpha secret G-CSF (Abstract, Table 1), reading on claim 75
It would have been obvious before the invention was made to detect G-CSF secretion in Wong’s methods and in vitro blood brain barrier further stimulated with TNF-alpha according to Förster. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Wong and Förster are directed towards an in vitro model of the blood-brain barrier comprising human brain microvascular endothelial cells, because Wong and Aloisi are directed towards astrocytes, and because Förster and Aloisi are directed towards in vitro application of TNF-alpha. The skilled artisan would have been motivated to do so because Aloisi teaches that primary human astrocytes stimulated with TNF-alpha secret G-CSF, and so the combination would predictably enhance the combined methods of Wong and Förster as another known cellular response to TNF-alpha stimulation.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.


Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653